                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


DANYA B.,1                                                            No. 3:17-cv-01682-HZ

               Plaintiff,                                             OPINION & ORDER

       v.

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

               Defendant.

George J. Wall
825 NE 20th Avenue, Suite 330
Portland, Oregon 97232

               Attorney for Plaintiff

Billy Williams
United States Attorney
Renata Gowie
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, Oregon 97204

Kathryn Ann Miller
Social Security Administration
Office of the General Counsel
701 Fifth Avenue, Suite 2900 M/S 901
Seattle, Washington 98104

               Attorneys for Defendant


1
 In the interest of privacy, this Opinion and Order uses only Plaintiff’s first name and the initial
of her last name.
1 – OPINION & ORDER
HERNÁNDEZ, District Judge:

          Plaintiff Danya B. brings this action for judicial review of the Commissioner’s final

decision denying her applications for disability insurance benefits (“DIB”) under Title II of the

Social Security Act and supplemental security income (“SSI”) under Title XVI of the Act. The

Court has jurisdiction under 42 U.S.C. § 405(g) (incorporated by 42 U.S.C. § 1382(c)(3)). The

issues before the Court are whether the Administrative Law Judge (“ALJ”) erred by:

(1) discounting Plaintiff’s testimony; (2) discounting the opinion of Maria Foy, FNP, Plaintiff’s

primary-care provider; and (3) discounting the opinion of the testifying medical expert, Melvin

M. Harter, M.D. The Court affirms the Commissioner’s final decision.

                                           BACKGROUND

          Plaintiff applied for DIB on June 28, 2013, and SSI on September 27, 2013, alleging a

disability onset date of July 31, 2009. Tr. 282, 289.2 Plaintiff’s applications were denied initially

and upon reconsideration. Plaintiff’s first administrative hearing was held on December 1, 2015,

before ALJ S. Andrew Grace. Tr. 71. At the initial hearing, Plaintiff amended her alleged onset

date to January 6, 2011. Tr. 75. After the initial hearing, the ALJ received additional medical

evidence including a comprehensive physical examination. The ALJ then held a second hearing

on May 5, 2016, at which Dr. Harter testified as a nonexamining medical expert. Tr. 53, 55. In a

written decision issued July 23, 2016, ALJ Grace found Plaintiff disabled beginning April 1,

2014. Tr. 20–46. ALJ Grace, however, found Plaintiff was not disabled before April 1, 2014. On

August 22, 2017, the Appeals Council denied review, rendering ALJ Grace’s decision final. Tr.

1–5.




2
    “Tr.” refers to the administrative record transcript, filed here as ECF 10 and 11.
2 – OPINION & ORDER
                            SEQUENTIAL DISABILITY ANALYSIS

       A claimant is disabled if she is unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). Disability claims are evaluated according to a five-step procedure. Valentine v.

Comm’r Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). The claimant bears the ultimate

burden of proving disability. Id.

       At the first step, the Commissioner determines whether a claimant is engaged in

“substantial gainful activity.” If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S. 137,

140 (1987); 20 C.F.R. §§ 404.1520(b), 416.920(b). At step two, the Commissioner determines

whether the claimant has a “medically severe impairment or combination of impairments.”

Yuckert, 482 U.S. at 140–41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the claimant is not

disabled.

       At step three, the Commissioner determines whether claimant’s impairments, singly or in

combination, meet or equal “one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity.” Yuckert, 482 U.S. at 141;

20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       At step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the RFC to perform “past relevant work.” 20 C.F.R. §§ 404.1520(e),

416.920(e). If the claimant can, the claimant is not disabled. If the claimant cannot perform past

relevant work, the burden shifts to the Commissioner. At step five, the Commissioner must

establish that the claimant can perform other work. Yuckert, 482 U.S. at 141–42; 20 C.F.R. §§



3 – OPINION & ORDER
404.1520(e) & (f), 416.920(e) & (f). If the Commissioner meets its burden and proves that the

claimant is able to perform other work which exists in the national economy, the claimant is not

disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                     THE ALJ’S DECISION

       At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity since

January 6, 2011, the amended alleged onset date. Tr. 22.

       At step two, the ALJ determined Plaintiff had the following severe impairments before

April 1, 2014: obesity, sleep apnea, degenerative disc disease of the lumbar spine “status-post

[two] back surgeries,” migraine headaches, post-traumatic stress disorder (“PTSD”), anxiety

disorder, adjustment disorder, and a “history of personality disorder.” Tr. 22. The ALJ also found

Plaintiff had the following additional severe impairments as of April 1, 2014: left knee meniscus

tear and chondromalacia patella, bilateral lower extremity edema, and asthma. Tr. 22–24.

       At step three, the ALJ found Plaintiff’s impairments or combination of impairments did

not meet or equal the severity of one of the listed impairments. Tr. 24–28.

       Before step four, the ALJ determined Plaintiff had the RFC prior to April 1, 2014, to

perform work consistent with the following limitations:

       [T]he claimant had the residual functional capacity to perform light work, which is
       defined in 20 CFR 404.1567(b) and 416.967(b). The claimant required permission to
       change position from sitting to standing or standing to sitting approximately every 30
       minutes at the work station, thereby resulting in no loss of productivity other than the
       very brief time required to accomplish the position change. She was not able to climb
       ladders, ropes, or scaffolds or to crawl. She was able occasionally to climb ramps and
       stairs and occasionally to balance, stoop, kneel, and crouch. The claimant had to avoid
       concentrated exposure to vibrations and hazards. She was able to perform simple, routine,
       repetitive tasks consistent with unskilled work in jobs that required no more than
       occasional, superficial contact with the public and co-workers.

Tr. 28–39. The ALJ also determined, however, that as of April 1, 2014, Plaintiff “had the

residual functional capacity to perform light work” as she did before April 1, 2014, but that “she

4 – OPINION & ORDER
further must be permitted to take 3 extra breaks per day, for 15 minutes each, in addition to

standard breaks.” Tr. 39–41.

       At step four, the ALJ determined Plaintiff was unable to perform her past relevant work

as a telemarketer, office helper, general production worker, customer-service representative, or

child monitor. Tr. 41–43.

       At step five, the ALJ concluded other jobs existed in the national economy that Plaintiff

could perform before April 1, 2014, including work as a mail clerk, a merchandise marker, and a

hand packager. Tr. 44. The ALJ also found that as of April 1, 2014, there were not any jobs that

existed in significant numbers in the national economy that Plaintiff could perform. Tr. 45.

Accordingly, the ALJ concluded Plaintiff became disabled on April 1, 2014, but was not

disabled before that date. Tr. 45–46.

                                   STANDARD OF REVIEW

       A court may set aside the Commissioner’s denial of benefits only when the

Commissioner’s findings are based on legal error or are not supported by substantial evidence in

the record as a whole. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “Substantial

evidence means more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

quotation marks omitted). Courts consider the record as a whole, including both the evidence that

supports and detracts from the Commissioner’s decision. Id.; Lingenfelter v. Astrue, 504 F.3d

1028, 1035 (9th Cir. 2007). “Where the evidence is susceptible to more than one rational

interpretation, the ALJ’s decision must be affirmed.” Vasquez, 572 F.3d at 591 (internal

quotation marks omitted); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007)




5 – OPINION & ORDER
(“Where the evidence as a whole can support either a grant or a denial, [the court] may not

substitute [its] judgment for the ALJ’s.”) (internal quotation marks omitted).

                                          DISCUSSION

       Plaintiff contends the ALJ’s decision was not supported by substantial evidence and

contains legal errors. In particular, Plaintiff argues the ALJ made the following three errors.

First, the ALJ improperly discredited Plaintiff’s testimony. Second, the ALJ improperly

discredited the opinion of FNP Foy, Plaintiff’s primary-care provider. Third, the ALJ improperly

discredited the testimony of Dr. Harter,3 the non-examining medical expert.

I.     Plaintiff’s Testimony

       Plaintiff contends the ALJ improperly rejected her testimony regarding the severity and

extent of her limitations. The ALJ is responsible for determining credibility. Vasquez, 572 F.3d

at 591. Once a claimant shows an underlying impairment and a causal relationship between the

impairment and some level of symptoms, clear and convincing reasons are needed to reject a

claimant’s testimony if there is no evidence of malingering. Carmickle v. Comm. Soc. Sec.

Admin., 533 F.3d 1155, 1160 (9th Cir. 2008) (absent affirmative evidence that the plaintiff is

malingering, “where the record includes objective medical evidence establishing that the

claimant suffers from an impairment that could reasonably produce the symptoms of which he

complains, an adverse credibility finding must be based on ‘clear and convincing reasons’”); see

also Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (holding that if the claimant has

presented such evidence, and there is no evidence of malingering, then the ALJ must give




3
  Based on a misspelling of Dr. Harter’s name in the transcript of the May 5, 2016, hearing,
Plaintiff contends the ALJ incorrectly spelled Dr. Harter’s name in his written decision. Plaintiff
is incorrect. Dr. Harter’s curriculum vitae confirms the ALJ correctly spelled Dr. Harter’s name.
Tr. 1511–12.
6 – OPINION & ORDER
“specific, clear and convincing reasons in order to reject the claimant’s testimony about the

severity of the symptoms”) (internal quotation marks omitted).

       When determining the credibility of a plaintiff’s complaints of pain or other limitations,

the ALJ may properly consider several factors, including the plaintiff’s daily activities,

inconsistencies in testimony, effectiveness or adverse side effects of any pain medication, and

relevant character evidence. Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995). The ALJ may

also consider the ability to perform household chores, the lack of any side effects from

prescribed medications, and the unexplained absence of treatment for excessive pain. Id.

               The ALJ may consider many factors in weighing a claimant’s credibility,
               including (1) ordinary techniques of credibility evaluation, such as the claimant’s
               reputation for lying, prior inconsistent statements concerning the symptoms, and
               other testimony by the claimant that appears less than candid; (2) unexplained or
               inadequately explained failure to seek treatment or to follow a prescribed course
               of treatment; and (3) the claimant’s daily activities.

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (internal quotation marks omitted).

As the Ninth Circuit further explained in Molina;

               While a claimant need not vegetate in a dark room in order to be eligible for
               benefits, the ALJ may discredit a claimant’s testimony when the claimant reports
               participation in everyday activities indicating capacities that are transferable to a
               work setting[.] Even where those activities suggest some difficulty functioning,
               they may be grounds for discrediting the claimant’s testimony to the extent that
               they contradict claims of a totally debilitating impairment.

674 F.3d at 1112–13 (internal citations and quotation marks omitted).

       At the December 1, 2015, hearing, Plaintiff testified her physical limitations were the

primary cause of her alleged inability to work at that time. Tr. 77. Plaintiff told ALJ Grace that

her migraine headaches were “debilitating for one to two days at a time,” she had to elevate her

feet because of swelling, and she could only sit for approximately 30 minutes before she had to

stand up and stretch because of her back pain. Tr. 77, 89. Plaintiff testified that her migraines



7 – OPINION & ORDER
began approximately 18 months before the hearing, and that with the help of preventative

medication she suffers headaches four or five times per month. Tr. 83–84. With respect to her

back pain, Plaintiff indicated her medication controlled her pain on some days, but not on others,

and that on days in which her pain was more severe she must stay in bed. Tr. 78–79. Plaintiff

indicated a left-knee injury causes her difficulty with stairs, and that standing still or walking for

more than 20 minutes exacerbates her knee pain. Tr. 79. Plaintiff reported the swelling in her

legs had been a problem for “a couple years” before the hearing. Tr. 79–80. In addition, Plaintiff

reported she had difficulties breathing that resulted in sleep apnea and required her to use an

inhaler. Tr. 82–83. Plaintiff testified her social anxiety and PTSD make it “hard to even want to

step out of the door” at times, and “prevents [her] from wanting to be around people some days.”

Tr. 81.

          Because of her limitations, Plaintiff testified she sometimes needs help from family and

friends to care for her son because she “can’t physically do it.” Tr. 85–86. Plaintiff also indicated

her son and mother have to help with shopping and daily chores because she can only perform

household activities in “15 minute spurts.” Tr. 86, 92.

          Plaintiff submitted an Adult Function Report dated November 20, 2013. Tr. 329–36. In

that Function Report, Plaintiff indicated she “continue[s] to struggle with daily living and

activities,” and explained that “[i]f [she is] not in physical pain, [her] depression and anxiety

keep [her] from doing the regular things [she] need[s] to do; i.e., housework, personal care, and

socializing outside of [her] house.” Tr. 329. Plaintiff indicated her mother helped with household

chores, and that Plaintiff was not able to stand for long periods to cook. Tr. 330–31. Plaintiff

reported she was “working on [her] anxiety to help [her] feel better about going out alone,” and

that it was “hard to be in social settings.” Tr. 332–33. Plaintiff reported she had only “family and



8 – OPINION & ORDER
2 close friend[s] that [she] feel[s] safe being around.” Tr. 333. Plaintiff indicated her conditions

affected her abilities to lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs, complete

tasks, and concentrate. Tr. 334. In addition, Plaintiff indicated she can only walk for “10–15

min[utes] max,” and that afterward she needs 10–30 minutes of rest before she can continue. Tr.

334.

        The ALJ discredited Plaintiff’s testimony because the medical record reflected milder

symptoms than Plaintiff alleged during the period before April 2014, many of Plaintiff’s

symptoms were effectively managed by medication and treatment before April 2014, and

Plaintiff’s activities of daily living – particularly as they related to social functioning – were

inconsistent with Plaintiff’s allegations. The Court concludes the ALJ provided legally sufficient

reasons for discrediting Plaintiff’s testimony concerning the extent of her limitations before April

2014.

        The ALJ reasonably concluded the medical record reflected milder symptoms than

Plaintiff alleged between the January 6, 2011, alleged onset date and April 1, 2014. During that

time, although Plaintiff’s treatment providers frequently noted maintenance of chronic back pain,

the record reflects it was largely controlled by medication. See, e.g., Tr. 1225, 1299, 1301, 1308.

Moreover, as the ALJ noted, Plaintiff’s treatment providers frequently observed Plaintiff’s gait

and range of motion to be normal. See, e.g., 1226, 1227, 1228, 1232, 1299, 1303, 1344. Viewed

as a whole, the medical record does not support Plaintiff’s allegations of significant limitations

on the basis of uncontrolled back pain before April 1, 2014.

        The ALJ also reasonably observed the record does not support Plaintiff’s allegations of

social limitations. In particular, in the November 20, 2013, Adult Function Report, Plaintiff

indicated she suffered from significant social limitations as a result of her mental-health



9 – OPINION & ORDER
conditions, including that Plaintiff was unable to go out alone, only felt comfortable around a

small group of friends and family, and that Plaintiff had difficulty being in social settings. See

Tr. 332–34. During this same period, however, Plaintiff reported to her therapist that she

attended and hosted multiple parties, frequently went out both alone and with friends, and

maintained multiple romantic relationships. See, e.g., Tr. 1162, 1184, 1186, 1187, 1190, 1197,

1199, 1336. The ALJ reasonably found the substantial social activities that Plaintiff reported to

her therapist were inconsistent with her allegations of very significant social limitations. This is a

compelling reason to discredit Plaintiff’s testimony as to her mental-health limitations and, more

broadly, constitutes a valid basis to reach an adverse finding as to the credibility of Plaintiff’s

testimony as a whole.

       On this record, therefore, the Court finds the ALJ did not err when he discredited

Plaintiff’s testimony because he provided legally sufficient reasons for doing so.

II.    FNP Foy’s Opinion

       Plaintiff next contends the ALJ improperly discredited the opinion of Maria Foy, a family

nurse practitioner who was Plaintiff’s primary-care provider.

       Medical sources are divided into two categories: “acceptable” and “not acceptable.” 20

C.F.R. § 416.902. Acceptable medical sources include licensed physicians and psychologists. 20

C.F.R. § 416.902. Medical sources classified as “not acceptable” or “other sources” include, but

are not limited to, nurse practitioners, therapists, LCSWs, and chiropractors. SSR 06–03p, at *2.

Under Ninth Circuit law, evidence from “other sources” is considered under the same standard as

that used to evaluate lay-witness testimony, meaning the ALJ may reject it for reasons germane

to the witness. Molina, 674 F.3d at 1111 (because a physician’s assistant was not an acceptable

medical source, the ALJ could discount physician’s assistant’s opinion for germane reasons).



10 – OPINION & ORDER
Because FNP Foy is a family nurse practitioner the ALJ was required to provide germane

reasons to discredit her testimony.

       FNP Foy signed a letter dated December 6, 2015, that was drafted by Plaintiff’s counsel

in which Foy endorsed the following summary of a conversation between she and Plaintiff’s

counsel:

       You have treated [Plaintiff] since January of 2011 for back pain, asthma, and recurring
       upper respiratory infections. She began to be treated for migraine headaches in about
       December 2013 and for edema of the ankles in May of 2014. However, the complicating
       factor in her medical conditions is her obesity, which exacerbates her back pain,
       complicates her asthma, causes her to be fatigued upon any significant activity, and
       leaves her much more susceptible to upper respiratory infections.

       In response to my questions you provided the following restrictions:

       Since you first treated her in January 2011 it would be reasonable to limit her to work or
       work-like activities which do not require standing or walking more than 10-15 minutes at
       a time, or more than two hours in an eight hour period. Furthermore, she should be
       allowed to stand and move about for about 10 minutes every hour because of back pain.
       Because of her obesity she should be supplied with a chair manufactured to support her,
       and should have enough space around her so that she move [sic] freely when changing
       positions.

       Because of pain and fatigue you do not think she could work for a full hour [sic] day with
       usual and customary breaks, and would limit her to no more than six hours per day and
       then only if she could take breaks and lie down as necessary. It would be your opinion
       that because of pain and fatigue she would probably miss more than two days per month
       of work.

Tr. 1498.

       The ALJ discredited FNP Foy’s opinion on the basis that the medical record does not

support Foy’s opinion regarding Plaintiff’s onset date in January 2011; Plaintiff’s standing,

walking, and sitting limitations; and Plaintiff’s need for a specially-manufactured chair. The

Court concludes these reasons amount to germane reasons to discredit FNP Foy’s opinion.

       As noted, the ALJ reasonably found the medical evidence before April 2014 did not

indicate that Plaintiff’s back pain was sufficiently severe to support such substantial standing,

11 – OPINION & ORDER
walking, and sitting limitations. The ALJ found that Plaintiff rarely complained of significant,

uncontrolled back pain even though she was seeing FNP Foy regarding her pain medication.

Moreover, viewing the record as a whole, the ALJ reasonably concluded Plaintiff’s conditions

did not become disabling until her condition worsened around April 2014, and, therefore, the

ALJ also reasonably found FNP Foy’s opinion regarding a January 2011 onset of disability was

not supported by the record.

       Accordingly, on this record the Court concludes the ALJ did not err when he discredited

FNP Foy’s opinion because he provided legally sufficient reasons for doing so.

III.   Dr. Harter’s Opinion

       Plaintiff next contends the ALJ erred when he discredited the opinion of testifying

medical expert, Melvin M. Harter, M.D.

       Social security law recognizes three types of physicians: (1) treating; (2) examining; and

(3) nonexamining. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, more

weight is given to the opinion of a treating physician than to the opinion of those who do not

actually treat the claimant. Id.; 20 C.F.R. §§ 404.1527(c)(1)–(2), 416.927(c)(1)–(2). Moreover,

more weight is given to an examining physician than to a nonexamining physician. Garrison,

759 F.3d at 1012.

       Dr. Harter was a nonexamining physician. “The Commissioner may reject the opinion of

a non-examining physician by reference to specific evidence in the medical record.” Sousa v.

Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998); see also Patricia T. v. Comm’r Soc. Sec., No.

1:17-cv-00912-MC, 2018 WL 4610053, at *3 (D. Or. Sept. 25, 2018).

       Dr. Harter testified at the May 5, 2016, hearing that Plaintiff has back pain and

degenerative knee disease that have been brought on by Plaintiff’s obesity. Tr. 58–59. Dr. Harter



12 – OPINION & ORDER
stated Plaintiff has “ultra-severe sleep apnea,” and indicated Plaintiff has never had a “good

night’s sleep.” Tr. 60. Dr. Harter opined, however, that Plaintiff’s biggest problem was bilateral

brawny edema that was a consequence of venous insufficiency. Tr. 60. Because of that edema,

Dr. Harter indicated Plaintiff should elevate her legs “whenever she’s sitting for more than a few

minutes,” and “ought to stand up and sit down frequently.” Tr. 63. As a result of her conditions,

Dr. Harter opined Plaintiff equaled Listing 1.02(a), and appeared to indicate Plaintiff’s

limitations go back to 2008. Tr. 62–64.

       The ALJ discredited Dr. Harter’s opinion on the basis that it was inconsistent with the

medical evidence that indicated Plaintiff’s physical symptoms, including back pain and edema,

were not as significant as Dr. Harter suggested before April 2014. The Court finds the ALJ

reasonably discredited Dr. Harter’s opinion on this basis.

       Edema was not a prominent part of the medical record until 2014. Even in April 2014,

FNP Foy noted Plaintiff had “[n]o swelling of the lower leg today.” Tr. 1351. On June 30, 2014,

Plaintiff’s physical therapist “[n]oted edema and increased swelling in [left] knee and lower leg,”

but Plaintiff did not address her edema as an acute problem until September 8, 2014, when she

reported she was “having some edema” and that her medication was not helping. Tr. 1436, 1472.

Similarly, although Dr. Harter correctly noted Plaintiff was observed to have “extremely severe

sleep apnea” on February 17, 2016, Dr. Harter did not acknowledge that Plaintiff responded

“dramatically” to the use of a CPAP in that study, or that an earlier November 2009 study found

only “moderate” sleep apnea. Tr. 932, 1525. Although there were some references to sleep apnea

throughout the record, the record as a whole reflects it did not become acute until after April

2014. Finally, as noted, the ALJ reasonably found Plaintiff’s pre-April 2014 back pain was




13 – OPINION & ORDER
sufficiently controlled with treatment that it did not result in limitations as significant as those

outlined by Dr. Harter.

       Accordingly, on this record the Court concludes the ALJ did not err when he discredited

Dr. Harter’s testimony because he provided legally sufficient reasons for doing so.

                                           CONCLUSION

       For these reasons, the Commissioner’s decision is affirmed.

       IT IS SO ORDERED.

       DATED this _____ day of October, 2018.




                                                               ______________________________
                                                               MARCO A. HERNÁNDEZ
                                                               United States District Judge




14 – OPINION & ORDER
